Citation Nr: 1646352	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  16-49 263	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a December 1983 Board decision denying service connection for right and left knee arthritis disability.  

(Other issues, which are on appeal under docket number 94-42 715, are the subject of a separate Board decision being rendered contemporaneous to this decision.)  


REPRESENTATION

Moving party represented by:  Richard Palmatier, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1958 to August 1961.  

Other matters which are the subject of a separate Board decision being rendered contemporaneous with this one came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  While they were on appeal, the Board took notice of March 2015 arguments to the effect that there was CUE in the December 1983 Board decision denying service connection for right and left knee arthritis disability.  Accordingly, this decision is being rendered.  


FINDINGS OF FACT

1.  In December 1983, the Board denied service connection for right and left knee arthritis disability.  

2.  The record does not establish that any of the correct facts as they were known at the time were not before the Board in December 1983, or that the Board incorrectly applied statutory or regulatory provisions in effect at that time such that the outcome of the claim would have been manifestly different but for the error.


CONCLUSION OF LAW

The December 1983 Board decision denying service connection for right and left knee arthritis disability was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §  20.1403 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutory and regulatory notice and duty to assist provisions do not apply to a claim based on a previous decision having been the result of CUE, and will not be further discussed.  Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc).

In a March 2015 VA Form 9, the Veteran's attorney essentially asserted that there was CUE in the Board's December 1983 decision which denied service connection for right and left knee arthritis disability.  

The representative stated that the Veteran presented claims regarding knee pain in the early 1980's, that a November 1981 RO rating decision denied service connection, and that the Board denied service connection in December 1983.  (The November 1981 rating decision was subsumed in the Board's December 1983 decision.)  The attorney argued that these decisions looked only to whether there was treatment for arthritis during service or for many years thereafter, and that this finding was clearly erroneous.  

The representative further stated that although medical evidence has shown continued progress of the bilateral arthritis, VA in a later decision finally properly analyzed the condition as being secondary to service-connected disability of residuals of a right thigh laceration, involving muscle groups XIV and XV.  The representative stated there was clear and unmistakable error in VA's earlier failure to properly analyze the condition.  

The Board's consideration of a CUE motion must be based on the record that existed when the prior decision was made if the decision was prior to July 21, 1992.  38 C.F.R. § 20.1403 (b).

The benefit of the doubt provisions of 38 U.S.C.A. § 5107 (b) are inapplicable in CUE motions.  38 C.F.R. § 20.1411 (a).  In fact, the movant bears the burden of presenting specific allegations of error to substantiate CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden. 

CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105 (a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92 (1995). 

Additionally, 38 C.F.R. § 20.1403 (d) gives examples of situations that are not CUE.  CUE is not a changed medical diagnosis; failure to fulfill the duty to assist; disagreement as to how the facts were weighed or evaluated; or change in interpretation of a statute or regulation.  38 C.F.R. § 20.1403 (d). 

Where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  Because no new evidence will be considered, the law precludes remands or other referral for the purpose of deciding the motion. 38 U.S.C.A. § 7111 (e). 

Considering all of the above, the Board finds that the December 1983 Board decision did not contain CUE in denying the Veteran's claim of entitlement to service connection for right or left knee arthritis disability.  

Chondromalacia (arthritis) of the left and right patella was shown in June 1983 medical records.

However, there was no competent evidence at the time that it was manifest in service or to a degree of 10 percent within 1 year of separation or that it was proximately due to or the result of a service-connected disability.  In response to the contentions, the Board specifically considered secondary service connection in December 1983 as reflected by its finding of fact number 5.  

In light of the above, the Board concludes that it could not have committed CUE in its December 1983 decision. 

The record does not establish that the correct facts as they were known at the time were not before the Board in December 1983, or that the Board incorrectly applied statutory or regulatory provisions in effect at that time such that the outcome of the claim would have been manifestly different but for the error.

Even if the record was incomplete, an incomplete record, factually correct in all other respects, is not CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  Accordingly, the Board concludes that there was no CUE in the December 1983 Board decision denying service connection for right or left knee arthritis disability.

ORDER

The motion to revise or reverse the Board's December 1983 decision denying service connection for right and/or left knee arthritis on the basis of CUE is denied.




                       ____________________________________________
	M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



